Citation Nr: 1737594	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1998 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

This appeal was previously before the Board in July 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2016, this appeal was referred by the Board to the Veterans' Health Administration (VHA) for a supplemental medical opinion.  Such an opinion was received in December 2016.  A copy of this opinion has been provided to the Veteran and his representative, and they were provided a 60-day period to respond to this evidence.  

An additional VA medical opinion was obtained by the Board in June 2017.  While a copy of this opinion has not been provided to the Veteran and his representative, the Board finds, given the favorable nature of this decision, that no prejudice results to the Veteran based on adjudication of his pending appeal at this time.  


FINDING OF FACT

The Veteran has a current diagnosis of obstructive sleep apnea which had its onset during active military service.  



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for obstructive sleep apnea.  He contends that he initially began experiencing symptoms of this disorder during service, and service connection is therefore warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In support of his claim, the Veteran has submitted statements from fellow service members.  These parties stated that during service, the Veteran exhibited such symptoms as daytime somnolence and loud nighttime snoring.  

In a June 2017 medical opinion, a VA physician and board-certified sleep specialist stated that, based on his review of the record, the Veteran's obstructive sleep apnea likely had its onset in service.  This opinion was based on review of the claims file, to include the Veteran's medical history and statements from fellow Marines who worked and shared living quarters with the Veteran.  

In reviewing the Veteran's service connection claim, the Board acknowledges that competent evidence against the claim has also been obtained.  After consideration of the entire record, the evidence is in relative equipoise, and in these situations, the benefit of the doubt is to be afforded the Veteran.  See 38 U.S.C.A. § 5107(b).  Therefore, service connection for obstructive sleep apnea is granted.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


